Title: To Thomas Jefferson from Thomas McKean, 7 February 1803
From: McKean, Thomas
To: Jefferson, Thomas


          
            Dear Sir,
             Lancaster Febry. 7th. 1803.
          
          Since the commencement of the sessions of the Legislature of this State, my public & private engagements have prevented my paying my respects to you until now: having little to communicate, and nothing that required speed; and knowing how your time must be employed with Congress, & by visits on business and of ceremony, must constitute my appology. 
          The last general election in Pennsylvania has been very fortunate for liberty & republicanism; the sense of the people has been unequivocally declared in favor of our democratic representative government and its present administration. This cannot be doubted, when it shall be told that the opponents exerted their whole power & influence, in most of the counties, as much as they did in 1799. The uncommon change in the public mind, in the space of three years, cannot be attributed merely to a conviction of former errors, to personal attachments or good management, but permit me to say in no small degree to the President of the United States, and his patriotic, just & wise measures: besides, the President and the numerous officers under him (with about twenty exceptions in the whole State) were friendly in 1802; whereas all of this description, together with a considerable majority in both Houses of Congress, were, in 1799, as zealously engaged against us (without its being foreknown or even suspected) and exerted every power & influence, that office, wealth, character & individual industry could accomplish, inasmuch as if their temporal & eternal salvation had depended on the event. They then suffered a defeat, but now a total overthrow, and are in a state of despair. 
          After the 4th. of March next you will have, Sir, two Senators and eighteen Representatives in the more numerous House in Congress, all Republicans, from this State. I know every one of them personally, and you may depend upon them; altho’ I should be more gratified, if some of them had a little more learning & knowledge, or a little more diffidence than what is attributed to them; indeed, there is not a shining star among them, but their intentions & conduct will, I trust, render them useful legislators. I have reason to believe, that Messieurs Adams & Pinkney will be again proposed as candidates for the presidency (a forlorn hope) but I entertain not a doubt, Sir, from my thorough knowledge of this State, that in 1804 the twenty electors of President & Vice-President will give their unanimous vote for the present Chief Magistrate: at the same time, I believe, they will surrender the choice of Vice-President to the Tories, unless Congress will propose an amendment to the Constitution for discriminating the characters to be voted for. 
          The people do not always know their own good; and when they do, it is not always pursued: their late conduct however in this State has not depreciated them, nor do I believe that it will in the next election of President. 
          The time of our legislature has been engrossed for ten or twelve days on the trial of a Judge Addison, who was impeached for arbitrary & despotic conduct in office: he has been convicted, “removed from his station and disqualified to hold or exercise the office of judge in any court of law within the Commonwealth of Pennsylvania.” He was a favorite of Mr; Liston, the British Minister, the transmontane Goliah of federalism in this State, a remarkable political apostate; and, in my opinion, federalism will fall with him in the six Western counties. Neither Messrs. Ross, Woods, Wilkins, nor any of the party have taken an open part in his behalf. So you find, Sir, we know how to get ride of obnoxious judges as well as the Congress. In fact, the Tories in Pennsylvania are not only humbled but subdued; but we have to dread the effects of vanity, jealousy, ambition & envy among the Republicans; no small share of vigilance must be kept up for a few years more to prevent their running riot.— 
          With the best intentions in the world our legislators are attempting innovations; but as their Bills have been generally without limitations, and some of them appeared to be too dangerous even for an experiment, I have been too frequently compelled to interpose my qualified negative. I wish for a few Gentlemen of science in law, history, & government &c. in each House, but in my day I despair of being so gratified, and must therefore submit to my destiny. 
          The infamous & seditious libels, published almost daily in our news-papers, are become intolerable. If they cannot be altogether prevented, yet they may be greatly checked by a few prosecutions: I have had it for some time in contemplation to make the experiment; but as the President, Congress and several of the principal officers of the U.S. have been frequently implicated, I have declined it until I should obtain your advice & consent. This vice is become a national one, and calls aloud for redress.—
          The mission on which you have sent Governor Munroe has afforded singular pleasure to the Republicans, not less with respect to the measure than the person: I do not entertain a doubt of his success. 
          A thirst for office is still prevalent in Pennsylvania. I have been beset with Applicants to recommend them to Your Excellency for office, but have had fortitude enough to resist nineteen out of twenty. From humanity, I cannot help naming Thomas Rodney Esquire of the State of Delaware and Mr; Blair Mc.Clenechan; the former was a member of Congress with me, during the Revolutionary war, the latter must be known to you. A Mr; Lovitt Harris, of Philadia. Merchant is well spoken of, and as a young Gentleman qualified for a Consul or commercial Agent. 
          After the present session of Congress, I am confident, you will have smooth seas and fine weather, and that you will pilot the national ship with ease & honor to yourself, and glory & happiness to your country, as long as it shall please God to prolong your life. That this may be your fate is the ardent prayer of, dear Sir, 
          Your Excellency’s Most obedient humble servant
          
            Thos M:Kean
          
        